Citation Nr: 0020000	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of a fractured right tibia and fibula.  

2.  Entitlement to service connection for a right hip 
disorder. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The Board construes the veteran's statements in his August 
1997 and June 1999 VA examinations as an informal claim for 
service connection for a right ankle disorder.  This issue 
has not been adjudicated by the VAMROC.  Therefore, the Board 
refers the matter to the VAMROC for the appropriate action.  


REMAND

The veteran seeks an increased disability rating for 
residuals of a fractured right tibia and fibula and service 
connection for a right hip disorder.  

Review of the June 1999 VA orthopedic examination report 
reveals that the veteran reported VA medical treatment for 
complaints he asserted were related to the fractures.  The 
claims folder includes VA medical records dated to March 1997 
only.  In addition, review of the examination report shows 
that that the examiner ordered current X-rays, apparently of 
the right hip and right knee.  However, claims folder does 
not contain the X-ray reports.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, the examination report does not include the 
examiner's analysis of the X-rays.  If an examination report 
does not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.      

Accordingly, the case is REMANDED to the VAMROC for the 
following action:

1.  The VAMROC should attempt to secure 
the veteran's VA outpatient medical 
treatment records dated from March 1997 
to the present.  Any records obtained 
should be associated with the claims 
folder.    

2.  The VAMROC should secure copies of 
the X-ray reports ordered in conjunction 
with the June 1999 VA orthopedic 
examination and associate them with the 
claims folder.  

3.  The VAMROC should then forward the 
claims folder, if possible, to the 
examiner who conducted the June 1999 VA 
examination.  The examiner should be 
requested to review the claims folder, 
with particular attention to the 
examination request, the June 1999 VA 
examination report, and the June 1999 X-
ray reports.  He should be asked to 
provide an addendum to the June 1999 VA 
examination report that includes his 
analysis of the findings shown on the X-
ray reports, as well as any changes to 
his analysis provided as requested in the 
examination request.  

If the examiner is not available, the 
VAMROC should forward the claims folder 
to another qualified orthopedist with the 
same instructions.    

4.  After completing any necessary 
development in addition to that specified 
above, the VAMROC should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for residuals of a fractured right tibia 
and fibula, as well as his claim of 
entitlement to service connection for a 
right hip disorder.  If the disposition 
of either claim remains unfavorable to 
the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford him the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


